                Case 18-22703-jra        Doc 36     Filed 02/11/19     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

IN RE:                                              IN PROCEEDINGS UNDER CHAPTER 7

THERESA M GELLINGER                                              CASE NO: 18-22703

       DEBTOR                                               JUDGE: JAMES R. AHLER

       ORDER GRANTING MOTION FOR RELIEF FROM AUTOMATIC STAY

       The Court finds that Nationstar Mortgage LLC d/b/a Mr. Cooper filed a motion herein in

which it requested relief pursuant to 11 U.S.C § 362, so that the Creditor may accelerate its debt,

foreclose its mortgage, and otherwise pursue its contractual and state law remedies. For good

cause shown, Nationstar Mortgage LLC d/b/a Mr. Cooper’ Motion for Relief from Automatic

Stay herein is granted. The Courts makes no determination regarding the validity, perfection, or

priority of the lien or interest claimed by Nationstar Mortgage LLC d/b/a Mr. Cooper.



       Therefore, pursuant to 11 U.S.C § 362 it is ORDERED that the automatic stay which

issued herein be and is terminated with respect to Nationstar Mortgage LLC d/b/a Mr. Cooper,

its successors and assigns, to permit said secured creditor to take any and all actions necessary to

accelerate the balance due on this obligation, to foreclose its mortgage, to sell the property in

accordance with state law, to apply the net proceeds to this obligation, and to otherwise exercise

its contractual and state law rights as to the real estate commonly known as 631 206th Street,

Dyer, IN 46311, and more particularly described as:




                                                                                                     1
                Case 18-22703-jra      Doc 36     Filed 02/11/19     Page 2 of 3




       It is finally ordered that the fourteen (14) day stay as provided by FRBP 4001(a) is

waived.

       SO ORDERED AND ADJUDGED.


Entered: ___________                          ____________________________________
                                              Judge, United States Bankruptcy Court

Distribution List:

Jason E. Duhn
Shapiro, Van Ess, Phillips & Barragate, LLP
4805 Montgomery Road
Suite 320
Norwood, Ohio 45212

Theresa M Gellinger
134 Church Street
Manteno, IL 60950

Catherine Molnar-Boncela
Gordon E. Gouveia & Associates
433 West 84th Drive
Merrillville, IN 46410




                                                                                              2
               Case 18-22703-jra   Doc 36   Filed 02/11/19   Page 3 of 3



Stacia L Yoon
1101 Cumberland Crossing Dr, PMB #260
Valparaiso, IN 46383

U.S. Trustee
100 East Wayne Street, 5th Floor
South Bend, IN 46601-2349




                                                                           3
